Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 24, 2019

                                    No. 04-19-00182-CV

                                      Crystal SMITH,
                                         Appellant

                                              v.

                                     Joseph HICKMAN,
                                          Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI19228
                      Honorable Solomon Casseb III, Judge Presiding


                                       ORDER
       The Appellant’s Motion to Strike Unsupported Factual Allegations in Appellee’s Brief or
Require Appellee to Revise Appellee’s Brief is carried with the appeal.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                   ___________________________________
                                                   LUZ ESTRADA,
                                                   Chief Deputy Clerk